Citation Nr: 1234284	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  05-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability to include as secondary to the service-connected left knee disability and bilateral pes planus.

2.  Entitlement to service connection for a back disability to include as secondary to the service-connected left knee disability and bilateral pes planus.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) from November 2004 and September 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

The claims were previously before the Board in October 2009 and in July 2011, when the Board remanded the claims for additional development.  As the requested development has been completed on the claim of service connection for a back disability, no further action is necessary to comply with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additional development is needed on the claim of service connection for a right knee disability, which is REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDING OF FACT

A back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, was not affirmatively shown to have been present in service; degenerative joint disease or arthritis of the lumbar spine as a chronic disease was not manifest to a compensable degree within one year of separation from service; a back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, first documented after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury or disease or event in service; and the back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, is not caused by or made worse by the service-connected disabilities of the left knee and bilateral pes planus.  


CONCLUSION OF LAW

A back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, was not incurred in or aggravated by service and a back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, was not caused by or aggravated by the service-connected left knee and bilateral pes planus, and service connection for degenerative joint disease may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in April 2004 and July 2007.   The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The e Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case dated in July 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private treatment records.  

The Veteran was afforded VA examinations in May 2010 and in August 2011.  The Board has reviewed the examination reports and medical opinions and finds that the report and medical opinion in May 2010 is  adequate, because the VA examiner considered the Veteran's history and described the current findings in sufficient and detail so that the Board's review is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examination report in May 2010 was adequate on the applicable theories of service connection.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011) (wartime service) and 38 U.S.C.A. § 1131 (West 2002 & Supp. 2011) (peacetime service). 






Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 







Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis or degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1131; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).







When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records show that on a July 1969 pre-induction medical history report the Veteran indicated that he had had recurrent back pain.  There were no notes in the physician's summary section of the form.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

The Veteran has not argued and the record does not show, that he had a back disability when he entered service.  




Furthermore, a mere history provided by the Veteran of the pre-service existence of a condition recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Therefore, the presumption of soundness applies and the claim is one for service connection. 

The service treatment records show that in March 1975 the Veteran complained of pain in his chest 20 to 30 minutes after eating that went from the center of his chest to his back.  It lasted for 20 minutes, was sharp, and was relieved with mild ambulation.  In October 1975, the Veteran complained of back pain and abdominal pain, and he was diagnosed with a urinary tract infection.  In May 1990 in a medical history report the Veteran indicated that he had never had recurrent back pain, and the spine was normal on examination.

After service in November 1998 X-rays showed degenerative changes of the spine.  In April 1999, the Veteran complained of right flank pain and back spasms.  X-rays showed degenerative disc disease.  In May 1999, the Veteran complained of low back pain, and the diagnosis was degenerative joint disease.  

In August 2002, the Veteran complained of chronic back pain.

In a statement in July 2005, the Veteran's spouse stated that they had been married for eight years, but had known each other for ten years.  She stated that when they first met the Veteran had a lot of back complaints and the Veteran told her that he had problems with his back during military service.  

In December 2005, a MRI of the lumbar spine showed degenerative joint disease and degenerative disc disease. 





In January 2006, a private physician stated that degenerative disc disease of the lumbar spine had onset during active duty.

In August 2007 on VA examination, the Veteran stated that he continued to have back pain, daily, which was made worse by sitting for more than about 30 minutes or by walking for about 15 minutes.  The diagnoses were degenerative disc disease and degenerative joint disease of the lumbosacral spine.   The examiner stated  that there was no evidence that the problems had onset in military service.  The rationale was that there was only one instance of a minor problem with the back during the Veteran's military service.  

In March 2008, the same private physician who provided an opinion in January 2006, reevaluated the Veteran.  The physician reiterated that the Veteran's degenerative disc disease of the lumbar spine had onset during active service and that the Veteran's obesity, which was incurred during active duty, resulted in degenerative disc disease of the back.

In August 2009, the Veteran testified that while at Fort Bragg in 1984 he fell from a Jeep and injured his back, which was diagnosed as a severe sprain and that he was put on a profile for four days and he was given medication for muscle spasms.

On VA examination in May 2010, the Veteran described sudden back pain when he jumped from a Jeep during service with his rucksack, and that he has had pain ever since again.  The diagnosis was degenerative disc disease of the thoracolumbar spine.  

The VA examiner expressed the opinion that it was less likely than not that the current back disability was related to military service.  The rationale was that there was one annotation of back pain in service record, which was associated with abdominal pain, and a urinary tract infection was suspected.  



On another occasion the Veteran had chest pain that radiated from the chest to the back, which was unlike the back pain that the Veteran currently experience.  And the Veteran did indicate that he had no recurrent back pain on his retirement examination in 1990.  

The VA examiner could not state that the Veteran had a chronic back condition related to service, and that it was less likely than not that the current back disability was caused by or aggravated by the service-connected left knee disability or bilateral pes planus.  The rationale was that in order for the Veteran's spine to be affected by his knee or feet, he would have to have a severe alteration in gait, which the Veteran did not have and that the most likely cause for the degeneration of the spine was obesity.

On VA examination in August 2011, the Veteran referred to jumping out of a burning Jeep in 1975 and that he hit his back on concrete.  He stated hat he started having problems with his back in 1985 and currently had constant back.  The VA examiner expressed opinion that the degenerative disc disease and osteoarthritis of the spine were less likely than not related to service.  The rationale was that no chronic back condition or diagnosis was established during service or within a year of service, that the complaints during service were associated with a urinary tract infection and esophagitis, that the post-service records did not show that a back condition was found until 1999, which was nine years after discharge from service, and that osteoarthritis and degenerative disc diseases are conditions that are associated with aging.

Analysis

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

The service treatments records show that the Veteran's back pain was associated with postprandial complaints or a urinary tract infection, but not an injury sustained in a Jeep accident.  



And on retirement examination, the Veteran denied recurrent back pain.  On the basis of the entries in the service treatment records alone, degenerative disc disease and degenerative joint disease of the lumbar spine was not affirmatively shown to be present and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify degenerative disc disease and degenerative joint disease of the lumbar spine and sufficient observation to establish chronicity in service, chronicity in service is not adequately supported by the service treatment records.  

As chronicity in service is not shown, service connection may still be established by continuity of symptomatology after service. 

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 







Although a back injury was not documented in the service treatment records, the Veteran is competent to describe a back injury in a Jeep accident, which constitutes a notation in service.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person);  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

However, it does not necessarily follow that there is a relationship between the current back disability and the continuity of symptomatology as averred by the Veteran.  

Medical evidence is required to demonstrate such a relationship unless such a relationship is one to which the Veteran as a lay person is competent to observe.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Although the Veteran is competent to describe symptoms, neither degenerative disc disease nor degenerative joint disease is a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of such a condition is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  






Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

Degenerative disc disease and degenerative joint disease of the lumbar spine is not a simple medical condition that the Veteran can identify based on mere personal observation.  And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that a back disability was present in service or before 1999. 

Where, as here, there is a question of the presence or a diagnosis of a back disability, which is not capable of lay observation, and the disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of a back disability in service or after service before 1999, the Veteran's lay statements are not competent evidence favorable to the claim.

To the extent the Veteran's lay statements are expressions of a causal relationship between the present disability and the continuity of symptoms, as the Veteran's statements are an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.

As previously explained the Veteran as a lay person is not competent to identify degenerative disc disease and degenerative joint disease of the lumbar spin based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  
And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current back disability and the continuity of symptoms that he avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based on continuity of symptomatology. 

As service connection is not established either by chronicity or by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), service connection may still be established under 38 C.F.R. § 3.303(d) (a disability first diagnosed after service).

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service) 

38 C.F.R. §§ 3.307, 3.309 (Presumptive Service Connection)

As previously explained, there is no competent medical evidence of a diagnosis before 1999, e well beyond the one year period after discharge from service in 1990 for presumptive service connection for degenerative joint disease of the lumbar spine as a chronic disease, and service connection under 38 U.S.C.A. §§ 1112 and 1131 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

The Veteran has submitted evidence from a medical professional that the in-service symptoms support the postservice diagnosis.  See Jandreau at 1376-77. 

But the Veteran's own lay opinion is not competent evidence of a nexus between the claimed disability and an injury in service.  

As for the favorable medical opinion, a private physician stated that the Veteran's degenerative disc disease of the lumbar spine had onset during service, which was the result of the Veteran's obesity, which was present in service.  


The RO has denied the Veteran's claim of service connection for obesity, which has not been appealed.   As the Veteran's obesity is not service connected, there is no factual predicate to consider secondary service connection on the basis of obesity.  

And the private physician does not otherwise explain how degenerative disc disease and degenerative joint disease had onset in service and the physician did not associate the back disability to a back injury in service.  For these reasons the Board finds that the opinion has no probative value.  

As for the opinion of the VA examiner in May 2010, the VA examiner stated that it was less likely that the current back disability was related to military service. The Board finds that the opinion is persuasive evidence against the claim because of the rationale for the conclusion reached in the opinion.  The VA examiner explained that the notation of back pain in service was associated with either abdominal pain or suspected urinary tract infection.  And the pain in service was unlike the back pain that the Veteran currently experienced, and the Veteran did deny recurrent back pain on his retirement examination in 1990.  The VA examiner in August 2011 also stated that it was less likely than not that the degenerative disc disease and arthritis of the spine was related to service.

As for secondary service connection, the VA examiner in May 2010 stated that it was less likely than not that the current back disability was caused by or aggravated by the service-connected left knee disability or bilateral pes planus, because in order for the Veteran's spine to be affected by disabilities of the knee and feet, he would have to have a severe alteration in gait, which the Veteran did not have and that the most likely cause for the degeneration of the spine was obesity.

The Board finds that the VA medical opinions are persuasive evidence, which opposes rather than supports the claim, as the medical opinions are based on sufficient facts of the case, and VA examiners applied medical principles to the facts of the case.  



As the preponderance of the evidence is against the claim of service connection under the applicable the theories of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, including as secondary to service-connected left knee disability and bilateral pes planus, is denied.


REMAND

On VA examination in August 2011, the VA examiner stated that it was less likely as not that chondromalacia of the right knee was related to service.  Although not in the service treatment records, the Veteran has stated that he injured his right knee playing basketball during service, which the Veteran is competent to state. 

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.  

Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:  






Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent  probability) that any current right knee disability is related to service or caused by or aggravated by the service-connected left knee disability and bilateral pes planus.  

In formulating the opinion, the VA examiner is also asked to consider that the Veteran as a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional. And lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

The Veteran's file must be made available to the VA examiner for review.  

2.  After the development has been completed, adjudicate the claim of service connection for a right knee disability to include as secondary to the service-connected left knee disability and bilateral pes planus.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


